Title: From Benjamin Franklin to John Jay, 5 May 1781
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy, May. 5. 1781.
I have received your Favours of the 18th. and 24th. of April. It was with great Satisfaction I read Gen. Morgan’s Soldierly Account of his Engagement with Tarleton, which you so kindly sent me.
I have, with the Approbation of Col: Laurens accepted the second of a Set of Bills drawn on you for 4444 Dollars in favour of his Father, of which you will please to take Notice, lest an other of the Set should be presented to you. It is the same that was return’d by you to Mr. Schweighauser for want of Mr. Laurens’s Indorsement. As that Indorsement cannot now be easily obtain’d, & it appear’d on the face of the Bill that it belonged to the Public, being to purchase Naval Stores, and was transmitted by the Admiralty to Mr. Schweighauser for that purpose, and the vessel waiting to receive those Stores, I imagined it was right to pay it, which I hope you will approve.
I have found a Packet for you, which, if I had it before the Departure of your Courier, was unaccountably omitted to be sent by him; and I have since known of no other Opportunity but the Post. You will receive it by the next Courier of the Court.
Mr. Adams aquaints me that he is appointed M. P. to the States General, but had not yet presented his Credentials, &c.
We have here as yet no other than the English Account of the Engagement between the French & English Squadrons off the Capes of Virginia. The London Papers say that Pensacola is abandoned.
With great & sincere Esteem, I am, Dear Sir, Your most obedient & most humble Servant
B Franklin
His Excy. John Jay. Esqr.
 
Addressed: A son Excellence / Monsieur Jay &ca &ca / à / Madrid. / Recommandée aux soins de M. le Marquis D’Yranda.

Notations: Dr. Franklin 5 May 1781— Recd 19 Do / Recd. 19 May 1781
